Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered February 16, 2006, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
*728Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no non-frivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P., Dillon, Leventhal and Chambers, JJ., concur.